DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 5/20/2022, 9/09/2021 have been considered.

Response to Amendment
	Preliminary claim amendment filed 9/09/2021 has been entered. Claims 41-54 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 41-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2010/0309539 A1 to Kaye et al. (hereinafter “Kaye”) in view of US Patent Application Publication US 2011/0311234 A1 to Almassy et al. (hereinafter “Almassy”).
	Regarding claim 41, Kaye discloses an optical switch device (abstract), the device comprising an optically transmissive substrate (2, paragraph [0046], fig. 18) configured for propagating electromagnetic radiation there through and a metamaterial arrangement optically coupled to said substrate, said metamaterial arrangement comprises at least one layer of metamaterial particles (12, paragraph [0046], fig. 18) optically coupled to at least some portion of said optically transmissive substrate, and at least one nanomesh layer made of at least one electrically conducting material (8, paragraphs [0017][ 0018], [0046], fig. 18) placed over at least some portion of said at least one metamaterial layer, said at least one nanomesh layer configured to discharge electrons into said at least one metamaterial layer (a known phenomenon of direct doping of hot electrons from Au to VO2 layer by laser stimulation) responsive to electromagnetic or electric signals applied to the metamaterial arrangement (32, paragraph [0048], fig. 19), and said at least one metamaterial layer configured to change from an optically opaque state into an optically transparent state upon receiving the discharged electrons, to thereby at least partially alter electromagnetic radiation passing through the substrate (paragraphs [0013]-[0015]).
	However, Kaye does not explicitly disclose that its optical switch device is intended to be used for terahertz data communications as claimed. On the other hand, the use of VO2 and Au layers for terahertz data communication switching is known in the art as taught by Almassy (see paragraphs [0023]-[0025]; paragraph [0013]-[0014]). Such terahertz data communications switch would have been readily recognized as advantageous and desirable by one of ordinary skill in the art since it would allow for more robust, high-bandwidth optical communications system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of Kaye to be used in terahertz data communications, in the manner claimed in the present application.
	Regarding claim 42, 43, neither Kaye nor Almassy explicitly disclose that the optically transmissive substrate is part of an optical fiber or a resonator as claimed in the present application. On the other hand, the use of optical fibers or resonators as transmissive substrate is well known and common in the optical communications art. Optical fibers and resonators are advantageously used in the art because it is capable of low loss optical signal transmission over extended distances. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaye to have the substrate comprising an optical fiber or a resonator in the manner claimed in the present application.
	Regarding claim 44, Kaye discloses the optically transmissive substrate being a thin film (paragraph 0030]).
	Regarding claim 45, neither Kaye nor Almassy discloses that the substrate has a thickness of 0.1 to 1 nanometers as claimed. On the other hand, such thin transparent substrates are well known and common in the art. 0.1 to 1 nanometer thickness would have been readily recognized as advantageous to one of ordinary skill in the art since it would ensure optimum light transmissivity and prevent any unintentional light loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaye to have the substrate having 0.1 to 1 nanometer thickness.
	Regarding claim 46, Kaye discloses the metamaterial layer comprising Vanadium oxide (paragraph [0014]).
	Regarding claim 47, since Kaye discloses the metamaterial comprising VO2, it necessarily exhibits negative refraction upon receiving electrical charge (paragraph [0048]).
	Regarding claim 48, Kaye discloses the metal material (i.e. Au) forming a grating on the metamaterial (e.g. fig. 9, fig. 15).
	Regarding claim 49, neither Kaye nor Almassy discloses that the metamaterial layer has a thickness of 0.1 to 1 nanometers as claimed. On the other hand, such thin material layers are well known and common in the art. 0.1 to 1 nanometer thickness would have been readily recognized as advantageous to one of ordinary skill in the art since it would ensure optimum light transmissivity and prevent any unintentional light loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaye to have the metamaterial layer having 0.1 to 1 nanometer thickness.
	Regarding claim 50, Kaye discloses the metamaterial particle being about 1 to 100 nanometers (paragraph [0019]).
	Regarding claim 51, Kaye discloses the at least one nanomesh layer comprising gold (paragraph [0032]).
	Regarding claim 52, Kaye discloses wherein at least one of the following is being held true (a) a thickness of the at least one nanomesh layer is about 0.1 to 1 nanometers; (b) particle sizes of the at 10 least one nanomesh layer is about 20 to 100 nanometers; (c) a pore dimension of the at least one nanomesh layer is about 0.1 to 1 nanometers; and any combination thereof (paragraph [0032]).
	Regarding claim 53, Almassy discloses wherein at least one of the following is being held true (a) having a geometrical dimension of about 100 to 500 nanometers (b) the electromagnetic or electric signals applied to the metamaterial arrangement are in the RF, microwave, or Terahertz frequency bands; (c) the electromagnetic or electric signals applied to the metamaterial arrangement are in a range of 100 MHz to 40 THz; and any combination thereof (see paragraphs [0023]-[0025]; paragraph [0013]-[0014] of Almassy).
	Regarding claim 54, neither Kaye nor Almassy discloses explicitly illustrates an input line and an output line for coupling the electromagnetic radiation into and out of the optical switch device as claimed in the present application. On the other hand, the use of input and output lines are well known and common in the optical communications art. Input and output lines are advantageously used in the art in order to couple optical energy with low coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaye to have an input line and an output line, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874